          Case 15-14313       Doc 45      Filed 10/09/18 Entered 10/09/18 13:20:10              Desc Main
                                           Document     Page 1 of 12




                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION

 In re:                                                   §
 GARCIA, MANUEL A                                         §        Case No. 15-14313
 GARCIA, ANGIE M                                          §
                                   Debtor(s)              §
                                                          §


                             CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                             ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

     Elizabeth C Berg, Chapter 7 Trustee, submits this Final Account, Certification that the Estate has been Fully
 Administered and Application to be Discharged.

      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if applicable, any
 order of the Court modifying the Final Report. The case is fully administered and all assets and funds which have
 come under the trustee’s control in this case have been properly accounted for as provided by law. The trustee
 hereby requests to be discharged from further duties as a trustee.
     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged without
 payment, and expenses of administration is provided below:

    Assets Abandoned: $19,700.00                                  Assets Exempt: $2,900.00
    (Without deducting any secured claims)
    Total Distributions to Claimants: $14,113.30                  Claims Discharged
                                                                  Without Payment: $30,511.88
    Total Expenses of Administration: $13,652.14

      3) Total gross receipts of $152,185.57 (see Exhibit 1), minus funds paid to the debtor and third parties of
 $124,420.13 (see Exhibit 2), yielded net receipts of $27,765.44 from the liquidation of the property of the estate,
 which was distributed as follows:




UST Form 101-7-TDR (10/1/2010) (Page: 1)
           Case 15-14313      Doc 45      Filed 10/09/18 Entered 10/09/18 13:20:10               Desc Main
                                           Document     Page 2 of 12


                                             CLAIMS                 CLAIMS           CLAIMS              CLAIMS
                                           SCHEDULED               ASSERTED         ALLOWED               PAID
  SECURED CLAIMS
                                             $19,400.00                    $0.00           $0.00               $0.00
  (from Exhibit 3 )

  PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES                               NA           $13,652.14       $13,652.14          $13,652.14
    AND CHARGES (from Exhibit 4 )
    PRIOR CHAPTER ADMIN. FEES
    AND CHARGES                                         NA                 $0.00           $0.00               $0.00
    (from Exhibit 5 )

    PRIORITY UNSECURED CLAIMS
                                                      $0.00                $0.00           $0.00               $0.00
    (from Exhibit 6 )

  GENERAL UNSECURED CLAIMS
                                             $44,121.52              $14,006.32       $14,006.32          $14,113.30
  (from Exhibit 7 )


   TOTAL DISBURSEMENTS                       $63,521.52              $27,658.46       $27,658.46          $27,765.44



      4) This case was originally filed under chapter 7 on 04/22/2015. The case was pending for 41 months.

      5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
 Trustee.
      6) An individual estate property record and report showing the final accounting of the assets of the estate is
 attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
 accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true and
 correct.

 Dated :    09/19/2018                         By :      /s/ Elizabeth C Berg

                                                         Trustee

 STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
 exemption 5 C.F.R. § 1320.4 (a)(2) applies.




UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 15-14313                Doc 45          Filed 10/09/18 Entered 10/09/18 13:20:10                               Desc Main
                                                             Document     Page 3 of 12

                                                                            EXHIBITS TO
                                                                          FINAL ACCOUNT
         EXHIBIT 1 – GROSS RECEIPTS

                                                                                                         UNIFORM                      AMOUNT
                                        DESCRIPTION
                                                                                                       TRAN. CODE 1                   RECEIVED

  Potential interest in proceeds of wrongful death lawsuit filed on behalf                               1249-000                         $152,185.57

     TOTAL GROSS RECEIPTS                                                                                                                 $152,185.57
 1
     The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


         EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                   UNIFORM                          AMOUNT
                   PAYEE                                  DESCRIPTION
                                                                                                  TRAN. CODE                         PAID

     Manuel Garcia                         Disb of 100.00% to Claim #9999                                8200-002                         $124,420.13
     TOTAL FUNDS PAID TO DEBTOR &
                                                                                                                                          $124,420.13
     THIRD PARTIES

         EXHIBIT 3 – SECURED CLAIMS

                                                            UNIFORM               CLAIMS
     CLAIM                                                                                              CLAIMS            CLAIMS            CLAIMS
                             CLAIMANT                        TRAN.              SCHEDULED
      NO.                                                                                              ASSERTED          ALLOWED             PAID
                                                             CODE             (from Form 6D)
               Ford Motor Credit                                                   $19,400.00               NA               NA                   $0.00

                TOTAL SECURED                                                      $19,400.00                    $0.00            $0.00           $0.00

         EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES AND CHARGES

                                                         UNIFORM
                                                                               CLAIMS                CLAIMS               CLAIMS            CLAIMS
                        PAYEE                             TRAN.
                                                                             SCHEDULED              ASSERTED             ALLOWED             PAID
                                                          CODE
     Elizabeth C. Berg, Trustee                          2100-000                 NA                   $3,526.54            $3,526.54         $3,526.54

     Baldi Berg, Ltd.                                    3110-000                 NA                  $10,080.00           $10,080.00        $10,080.00

     Baldi Berg, Ltd.                                    3120-000                 NA                       $36.60             $36.60             $36.60

     Elizabeth C. Berg, Trustee                          2200-000                 NA                         $9.00                $9.00           $9.00
     TOTAL CHAPTER 7 ADMIN. FEES
     AND CHARGES                                                                   NA                 $13,652.14           $13,652.14        $13,652.14




UST Form 101-7-TDR (10/1/2010) (Page: 3)
          Case 15-14313          Doc 45       Filed 10/09/18 Entered 10/09/18 13:20:10                 Desc Main
                                               Document     Page 4 of 12

       EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES AND CHARGES

                                              UNIFORM
                                                             CLAIMS           CLAIMS           CLAIMS        CLAIMS
                  PAYEE                        TRAN.
                                                           SCHEDULED         ASSERTED         ALLOWED         PAID
                                               CODE
                    NA                          NA           NA                NA               NA             NA
  TOTAL PRIOR CHAPTER ADMIN FEES
  AND CHARGES                                                NA               $0.00            $0.00          $0.00

       EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                               CLAIMS       CLAIMS
                                                 UNIFORM
      CLAIM                                                  SCHEDULED     ASSERTED            CLAIMS        CLAIMS
                         CLAIMANT                 TRAN.
       NO.                                                   (from Form (from Proofs of       ALLOWED         PAID
                                                  CODE
                                                                 6E)         Claim)
                            NA                       NA            NA            NA              NA            NA

  TOTAL PRIORITY UNSECURED CLAIMS                                 $0.00         $0.00           $0.00         $0.00

       EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                               CLAIMS      CLAIMS
                                                UNIFORM
      CLAIM                                                  SCHEDULED    ASSERTED             CLAIMS         CLAIMS
                          CLAIMANT               TRAN.
       NO.                                                  (FROM Form (FROM Proofs of        ALLOWED          PAID
                                                 CODE
                                                                 6F)        Claim)
  8           Portfolio Recovery Associates     7100-000          $918.00           $917.99       $917.99          $917.99

  8           Portfolio Recovery Associates     7990-000             $0.00       NA               NA                 $7.01

  7           Midland Credit Management as      7100-000       $8,182.00        $8,181.83       $8,181.83     $8,181.83

  7           Midland Credit Management as      7990-000             $0.00       NA               NA                $62.49

  6           Midland Credit Management as      7100-000          $636.00       $1,734.06       $1,734.06     $1,734.06

  6           Midland Credit Management as      7990-000             $0.00       NA               NA                $13.24

  5           Midland Credit Management as      7100-000          $635.00           $635.81       $635.81          $635.81

  5           Midland Credit Management as      7990-000             $0.00       NA               NA                 $4.86

  4           Capital One NA                    7100-000          $621.64           $621.64       $621.64          $621.64

  4           Capital One NA                    7990-000             $0.00       NA               NA                 $4.75

  3           Capital One Bank                  7100-000       $1,470.00        $1,087.72       $1,087.72     $1,087.72

  3           Capital One Bank                  7990-000             $0.00       NA               NA                 $8.31

  2           Capital One Bank                  7100-000          $703.00           $383.12       $383.12          $383.12

  2           Capital One Bank                  7990-000             $0.00       NA               NA                 $2.93

  1           American InfoSource LP            7100-000          $444.00           $444.15       $444.15          $444.15

  1           American InfoSource LP            7990-000             $0.00       NA               NA                 $3.39


UST Form 101-7-TDR (10/1/2010) (Page: 4)
         Case 15-14313           Doc 45   Filed 10/09/18 Entered 10/09/18 13:20:10       Desc Main
                                           Document     Page 5 of 12

     EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                           CLAIMS      CLAIMS
                                              UNIFORM
    CLAIM                                                SCHEDULED    ASSERTED        CLAIMS      CLAIMS
                       CLAIMANT                TRAN.
     NO.                                                (FROM Form (FROM Proofs of   ALLOWED       PAID
                                               CODE
                                                             6F)        Claim)
            Cadence Health                                 $1,023.00      NA           NA             $0.00

            Central DuPage Hospital                         $840.00       NA           NA             $0.00

            Central DuPage Physicians Group                 $582.00       NA           NA             $0.00

            Columbia House DVD                              $100.00       NA           NA             $0.00

            Credit One Bank NA                              $650.00       NA           NA             $0.00

            Delnor Community Hospital                      $5,460.50      NA           NA             $0.00

            Ford Credit                                   $19,046.00      NA           NA             $0.00

            Providan Bank                                  $1,286.00      NA           NA             $0.00

            Providian Bank                                 $1,258.38      NA           NA             $0.00

            Tri City Radiology                              $266.00       NA           NA             $0.00

  TOTAL GENERAL UNSECURED CLAIMS                          $44,121.52    $14,006.32   $14,006.32   $14,113.30




UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                Case 15-14313                 Doc 45          Filed 10/09/18 Entered 10/09/18 13:20:10                                 Desc Main
                                                                                               Document     Page 6 of 12
                                                                                                                                                                                                                             Page 1
                                                                                                           FORM 1
                                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                         ASSET CASES
                Case No: 15-14313                                                  Judge: Janet S. Baer                                                            Trustee Name:      Elizabeth C Berg
             Case Name: GARCIA, MANUEL A                                                                                                          Date Filed (f) or Converted (c):    04/22/2015 (f)
                          GARCIA, ANGIE M                                                                                                                  341(a) Meeting Date:       06/01/2015
       For Period Ending: 09/19/2018                                                                                                                             Claims Bar Date:     11/06/2015

                                           1                                                         2                           3                         4                            5                              6
                                                                                                                           Est Net Value
                                                                                                                       (Value Determined by                                                                Asset Fully Administered
                                                                                                                                                   Property Formally
                                  Asset Description                                       Petition/Unscheduled          Trustee, Less Liens,                                 Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                                      Abandoned
                      (Scheduled and Unscheduled (u) Property)                                    Values                    Exemptions,                                            the Estate                  Remaining Assets
                                                                                                                                                      OA=554(a)
                                                                                                                         and Other Costs)
1.      Cash                                                                                               300.00                         0.00                                                    0.00               FA
2.      Checking account with Chase Bank ending in 9693                                                    300.00                         0.00                                                    0.00               FA
3.      Miscellaneous household goods and furnishings                                                     2,000.00                        0.00                                                    0.00               FA
4.      2013 Ford Escape (28,000 Miles)                                                                  20,000.00                        0.00                                                    0.00               FA
5.      Potential interest in proceeds of wrongful death lawsuit filed on                                Unknown                     Unknown                                                152,185.57               FA
        behalf of the estate of son (u)
6.      Global Life Insurance Policy (u)                                                                  2,699.00                        0.00                                                    0.00               FA

                                                                                                                                                                                                   Gross Value of Remaining Assets

     TOTALS (Excluding Unknown Values)                                                                25,299.00                         0.00                                                152,185.57                           0.00


     Re Prop. #5 Trustee discovered that Mr. Garcia had a claim for distribution rights as next of kin in a wrongful death action pending in Tennessee. Debtor's right to receive a portion of the settlement proceeds is in dispute.


     Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
     June 12, 2018: Robin filed a counter-claim to Manuel's complaint and Manuel responded. In May 2018, the Tennessee state court entered an agreed order whereby, among other things, Manuel was awarded gross
     proceeds of $152,185.57 ("Settlement Funds"). Trustee verified all outstanding claims asserted against Manuel in connection with the Tennessee state court case (i.e. court costs and Manuel's attorneys' fees) ("Non-Estate
     Claims"). Ultimately, Trustee determined that the Non-Estate Claims are not valid against the Estate. Trustee recovered Settlement Funds and prepared her final report.

     September 30, 2017: Debtor (Manuel Garcia) objected to Trustee's proposed settlement, motion to settle stayed and automatic stay is modified to permit Manuel and ex-spouse (Robin) to litigate the issue of Manuel's
     entitlement to recovery from wrongful death proceeds awarded by Tennessee trial court. Trustee has reviewed Manuel's complaint for declaratory judgment in Tennessee state court proceeding and continues to monitor.
     Robin answered Manuel's complaint. No trial date has been set.

     July 3, 2017: Plaintiff, mother of next-of-kin decedent settled wrongful death lawsuit for approximately $850,000; plaintiff disputes Debtor's right to receive portion of settlement proceeds and offered to settle with
     Trustee for 100% of all bankruptcy claims; Trustee has filed motion to approve settlement and anticipates Debtor will object and seek permission to litigate extent of his interest in TN

     October 6, 2016: Trustee continues to monitor wrongful death action pending in Tennessee. Jury trial is scheduled for May 2017.




     UST Form 101-7-TDR (10/1/2010) (Page 6)                                                                                                                                                                    Exhibit 8
                                          Case 15-14313                Doc 45         Filed 10/09/18 Entered 10/09/18 13:20:10                                  Desc Main
                                                                                       Document     Page 7 of 12
                                                                                                                                                                                                                       Page 2
                                                                                                    FORM 1
                                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                  ASSET CASES
           Case No: 15-14313                                                Judge: Janet S. Baer                                                             Trustee Name:      Elizabeth C Berg
        Case Name: GARCIA, MANUEL A                                                                                                         Date Filed (f) or Converted (c):    04/22/2015 (f)
                     GARCIA, ANGIE M                                                                                                                 341(a) Meeting Date:       06/01/2015
  For Period Ending: 09/19/2018                                                                                                                            Claims Bar Date:     11/06/2015

                                     1                                                       2                           3                           4                            5                             6
                                                                                                                  Est Net Value
                                                                                                              (Value Determined by                                                                  Asset Fully Administered
                                                                                                                                            Property Formally
                             Asset Description                                     Petition/Unscheduled        Trustee, Less Liens,                                    Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                               Abandoned
                 (Scheduled and Unscheduled (u) Property)                                  Values                  Exemptions,                                               the Estate                 Remaining Assets
                                                                                                                                               OA=554(a)
                                                                                                                and Other Costs)
July 5, 2016: Trustee continues to monitor wrongful death action.

October 9, 2015: Following the creditors' meeting, the Trustee investigated Mr. Garcia's claim for survivor benefits in the wrongful death claim of Debtor's son which is pending in Tennessee as a result of an automobile
accident ("Wrongful Death Claim"). Trustee asserted the Estate's interest in the Debtor's right as next of kin in the Wrongful Death Claim; Trustee consults with counsel for the wrongful death representative and is
monitoring the Tennessee case.


Initial Projected Date of Final Report(TFR) : 12/31/2017                     Current Projected Date of Final Report(TFR) : 12/31/2018


Trustee’s Signature          /s/Elizabeth C Berg                  Date: 09/19/2018
                             Elizabeth C Berg
                             20 N. Clark St., Suite 200
                             Chicago, IL 60602
                             Phone : (312) 726-8150




UST Form 101-7-TDR (10/1/2010) (Page 7)                                                                                                                                                                  Exhibit 8
                                  Case 15-14313             Doc 45       Filed 10/09/18  FORMEntered
                                                                                               2       10/09/18                   13:20:10          Desc Main                                            Page 1
                                                                           Document
                                                                   ESTATE CASH              Page 8 of 12RECORD
                                                                               RECEIPTS AND DISBURSEMENTS

              Case No: 15-14313                                                                                                                     Trustee Name: Elizabeth C Berg
           Case Name: GARCIA, MANUEL A                                                                                                                Bank Name: Texas Capital Bank
                        GARCIA, ANGIE M                                                                                                      Account Number/CD#: ******5393 Checking Account
       Taxpayer ID No: **-***0288                                                                                                   Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/19/2018                                                                                                   Separate bond (if applicable): 0.00

    1                2                             3                                                4                                                  5                     6                      7
                                                                                                                                Uniform
Transaction      Check or                                                                                                        Trans.                                                         Account/ CD
   Date          [Refer#]              Paid To / Received From                     Description of Transaction                    Code             Deposits($)        Disbursements($)            Balance($)
06/12/2018          [5]       Richard R. Rooker, Circuit Court Clerk    Proceeds from Survivor's Benefit from Wrongful          1249-000              152,185.57                                    152,185.57
                              1 Public Square, Room 302                 Death Lawsuit - In re: Garcia, Manuel Jr. 17C2044
                              PO Box 196303                             (TN)
                              Nashville, TN 37219

07/25/2018         51001      Elizabeth C. Berg, Trustee                Trustee's Final Compensation                            2100-000                                          3,526.54          148,659.03
                              20 N. Clark Street
                              Suite 200
                              Chicago, IL 60602

07/25/2018         51002      Elizabeth C. Berg, Trustee                Trustee expenses                                        2200-000                                             9.00           148,650.03
                              20 N. Clark Street
                              Suite 200
                              Chicago, IL 60602

07/25/2018         51003      Baldi Berg, Ltd.                          Trustee's attorneys' fees                               3110-000                                     10,080.00              138,570.03
                              20 N. Clark St., Suite 200
                              Chicago, IL 60602

07/25/2018         51004      Baldi Berg, Ltd.                          Trustee's Attorneys' Expenses                           3120-000                                            36.60           138,533.43
                              20 N. Clark St., Suite 200
                              Chicago, IL 60602

07/25/2018         51005      American InfoSource LP                    Disb of 100.76% to Claim #1                                                                                447.54           138,085.89
                              as agent for TD Bank, USA
                              P. O. Box 248866
                              Oklahoma City, OK 73124-8866

                                                                                                                 (444.15)       7100-000

                                                                                                                            Page Subtotals            152,185.57             14,099.68




UST Form 101-7-TDR (10/1/2010) (Page 8)                                                                                                                                                      Exhibit 9
                                  Case 15-14313            Doc 45     Filed 10/09/18  FORMEntered
                                                                                            2       10/09/18            13:20:10          Desc Main                                            Page 2
                                                                        Document
                                                                ESTATE CASH              Page 9 of 12RECORD
                                                                            RECEIPTS AND DISBURSEMENTS

              Case No: 15-14313                                                                                                           Trustee Name: Elizabeth C Berg
           Case Name: GARCIA, MANUEL A                                                                                                      Bank Name: Texas Capital Bank
                        GARCIA, ANGIE M                                                                                            Account Number/CD#: ******5393 Checking Account
       Taxpayer ID No: **-***0288                                                                                         Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/19/2018                                                                                         Separate bond (if applicable): 0.00

    1                2                          3                                            4                                               5                     6                      7
                                                                                                                       Uniform
Transaction      Check or                                                                                               Trans.                                                        Account/ CD
   Date          [Refer#]             Paid To / Received From                  Description of Transaction               Code            Deposits($)        Disbursements($)            Balance($)
                                                                                                              (3.39)   7990-000

07/25/2018         51006      Capital One Bank                       Disb of 100.76% to Claim #2                                                                         386.05           137,699.84
                              c/o American InfoSource LP
                              P.O. Box 71083
                              Charlotte, NC 28272-1083

                                                                                                            (383.12)   7100-000

                                                                                                              (2.93)   7990-000

07/25/2018         51007      Capital One Bank                       Disb of 100.76% to Claim #3                                                                        1,096.03          136,603.81
                              P. O. Box 71083
                              Charlotte, NC 28272-1083

                                                                                                        (1,087.72)     7100-000

                                                                                                              (8.31)   7990-000

07/25/2018         51008      Capital One NA                         Disb of 100.76% to Claim #4                                                                         626.39           135,977.42
                              c/o Beckett & Lee
                              P. O. Box 3001
                              Malvern, PA 19355-0701

                                                                                                            (621.64)   7100-000

                                                                                                              (4.75)   7990-000


                                                                                                                  Page Subtotals                   0.00                 2,556.01




UST Form 101-7-TDR (10/1/2010) (Page 9)                                                                                                                                            Exhibit 9
                                  Case 15-14313           Doc 45      Filed 10/09/18  FORMEntered
                                                                                            2       10/09/18              13:20:10          Desc Main                                            Page 3
                                                                       Document
                                                                ESTATE CASH RECEIPTS AND Page  10 of 12
                                                                                         DISBURSEMENTS RECORD

              Case No: 15-14313                                                                                                             Trustee Name: Elizabeth C Berg
           Case Name: GARCIA, MANUEL A                                                                                                        Bank Name: Texas Capital Bank
                        GARCIA, ANGIE M                                                                                              Account Number/CD#: ******5393 Checking Account
       Taxpayer ID No: **-***0288                                                                                           Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/19/2018                                                                                           Separate bond (if applicable): 0.00

    1                2                          3                                              4                                               5                     6                      7
                                                                                                                         Uniform
Transaction      Check or                                                                                                 Trans.                                                        Account/ CD
   Date          [Refer#]             Paid To / Received From                    Description of Transaction               Code            Deposits($)        Disbursements($)            Balance($)
07/25/2018         51009      Midland Credit Management as agent for   Disb of 100.76% to Claim #5                                                                         640.67           135,336.75
                              Midland Funding LLC
                              P. O. Box 2011
                              Warren, MI 48090

                                                                                                              (635.81)   7100-000

                                                                                                                (4.86)   7990-000

07/25/2018         51010      Midland Credit Management as agent for   Disb of 100.76% to Claim #6                                                                        1,747.30          133,589.45
                              Midland Funding LLC
                              P. O. Box 2011
                              Warren, MI 48090

                                                                                                          (1,734.06)     7100-000

                                                                                                               (13.24)   7990-000

07/25/2018         51011      Midland Credit Management as agent for   Disb of 100.76% to Claim #7                                                                        8,244.32          125,345.13
                              Midland Funding LLC
                              P. O. Box 2011
                              Warren, MI 48090

                                                                                                          (8,181.83)     7100-000

                                                                                                               (62.49)   7990-000


                                                                                                                    Page Subtotals                   0.00            10,632.29




UST Form 101-7-TDR (10/1/2010) (Page 10)                                                                                                                                             Exhibit 9
                                        Case 15-14313           Doc 45        Filed 10/09/18  FORMEntered
                                                                                                    2       10/09/18              13:20:10          Desc Main                                          Page 4
                                                                               Document
                                                                        ESTATE CASH RECEIPTS AND Page  11 of 12
                                                                                                 DISBURSEMENTS RECORD

              Case No: 15-14313                                                                                                                     Trustee Name: Elizabeth C Berg
           Case Name: GARCIA, MANUEL A                                                                                                                Bank Name: Texas Capital Bank
                        GARCIA, ANGIE M                                                                                                      Account Number/CD#: ******5393 Checking Account
       Taxpayer ID No: **-***0288                                                                                                   Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/19/2018                                                                                                   Separate bond (if applicable): 0.00

    1                    2                            3                                              4                                                 5                      6                   7
                                                                                                                                 Uniform
Transaction          Check or                                                                                                     Trans.                                                      Account/ CD
   Date              [Refer#]               Paid To / Received From                    Description of Transaction                 Code            Deposits($)        Disbursements($)          Balance($)
07/25/2018            51012        Portfolio Recovery Associates LLP         Disb of 100.76% to Claim #8                                                                          925.00          124,420.13
                                   Successor to Citibank NA
                                   P. O. Box 41067
                                   Norfolk, VA 23541

                                                                                                                     (917.99)    7100-000

                                                                                                                        (7.01)   7990-000

07/25/2018            51013        Manuel Garcia                             Disb of 100.00% to Claim #9999                      8200-002                                    124,420.13                  0.00
                                   c/o Joshua D. Greene Springer Brown LLC   Debtor Refund
                                   300 South County Farm Rd Suite I
                                   Wheaton, IL 60187

                                                                                                                            Page Subtotals                   0.00            125,345.13


                                                                                                   COLUMN TOTALS                                      152,185.57             152,185.57
                                                                                                              Less:Bank Transfer/CD's                        0.00                   0.00
                                                                                                   SUBTOTALS                                          152,185.57             152,185.57

                                                                                                           Less: Payments to Debtors                                         124,420.13
                                                                                                   Net                                                152,185.57              27,765.44


                                                                                           TOTAL-ALL ACCOUNTS                                          NET                     NET             ACCOUNT
                    All Accounts Gross Receipts:          152,185.57                                                                                 DEPOSITS             DISBURSEMENTS        BALANCE

              All Accounts Gross Disbursements:           152,185.57
                                                                                           ******5393 Checking Account                                152,185.57              27,765.44
                                All Accounts Net:                0.00




UST Form 101-7-TDR (10/1/2010) (Page 11)                                                                                                                                                   Exhibit 9
                                  Case 15-14313           Doc 45      Filed 10/09/18  FORMEntered
                                                                                            2       10/09/18    13:20:10        Desc Main                                         Page 5
                                                                       Document
                                                                ESTATE CASH RECEIPTS AND Page  12 of 12
                                                                                         DISBURSEMENTS RECORD

              Case No: 15-14313                                                                                               Trustee Name: Elizabeth C Berg
           Case Name: GARCIA, MANUEL A                                                                                          Bank Name: Texas Capital Bank
                        GARCIA, ANGIE M                                                                                Account Number/CD#: ******5393 Checking Account
       Taxpayer ID No: **-***0288                                                                                Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/19/2018                                                                                Separate bond (if applicable): 0.00

    1                2                          3                                        4                                         5                      6                  7
                                                                                                            Uniform
Transaction      Check or                                                                                    Trans.                                                      Account/ CD
   Date          [Refer#]             Paid To / Received From                Description of Transaction      Code             Deposits($)         Disbursements($)        Balance($)
                                                                                Net Totals                                        152,185.57              27,765.44               0.00




UST Form 101-7-TDR (10/1/2010) (Page 12)                                                                                                                              Exhibit 9
